Filed 9/2/21 P. v. Carranza CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081159
             Plaintiff and Respondent,
                                                                               (Super. Ct. No. PCF389136)
                    v.

 CHARLES CARRANZA,                                                                        OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Gary M.
Johnson, Judge.
         Joshua G. Wilson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Poochigian, Acting P. J., Meehan, J. and Snauffer, J.
                          STATEMENT OF APPEALABILITY
       This appeal is from a final judgment imposing sentence and is appealable pursuant
to Penal Code section 1237,1 subdivision (a).
                              STATEMENT OF THE CASE
       A felony complaint filed on November 20, 2019, charged Carranza with unlawful
driving or taking of a motor vehicle (Veh. Code, § 10851, subd. (a); count 1).
       On February 19, 2020, Carranza pled no contest to count 1 pursuant to a plea
agreement. The parties stipulated to a factual basis for the plea. Carranza also pled no
contest to various charges in several companion cases.
       On March 10, 2020, the trial court denied a request to continue sentencing. As to
count 1, the court denied probation and sentenced Carranza to the middle term of two
years to run concurrent to a two-year term imposed in case no. PCF392317B. The court
imposed a restitution fine of $500, a parole revocation fine of $500, a court operations fee
of $40, and a conviction assessment of $30.
       On May 11, 2020, Carranza filed a timely notice of appeal. The trial court granted
a certificate of probable cause.
       This court denied Carranza’s motion to consolidate this appeal with appeal
no. F081156 by order dated December 16, 2020.
                                   STATEMENT OF FACTS
       According to the probation officer’s report, on November 19, 2019, at
approximately 9:20 a.m., officers patrolling a Wal-Mart parking lot noticed a blue Honda
Civic. Checking the Tulare County “hot sheet,” they confirmed that the vehicle had been
reported stolen the previous day. Carranza, who was in the driver’s seat, told officers he
had borrowed car from his friend Luis. While still at the scene, the victim J.H. arrived



       1   Unlabeled statutory references are to the Penal Code.


                                              2.
and retrieved her vehicle. Carranza was arrested and booked into the Tulare County
Sheriff’s Adult Pre-trial facility.
                             APPELLATE COURT REVIEW
       Carranza’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Carranza was advised he could file his
own brief with this court. By letter on February 2, 2021, we invited Carranza to submit
additional briefing. To date, he has not done so.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                              3.